Exhibit 10.6(a)

June 1, 2011

John W. Henry & Company, Inc.

301 Yamato Road, Suite 2200

Boca Raton, Fl. 33431-4931

Attn: Mr. Ken Webster

Re: Management Agreement Renewals

Dear Mr. Webster:

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2012 and
all other provisions of the Management Agreements will remain unchanged.

 

  •  

Westport JWH Futures Fund L.P.

 

  •  

JWH Master Fund LLC

 

  •  

Tactical Diversified Futures Fund

 

  •  

Institutional Futures Portfolio LP

 

  •  

JWH Global Analytics Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1302.

Very truly yours,

 

CERES MANAGED FUTURES LLC By:   /s/ Jennifer Magro   Jennifer Magro   Chief
Financial Officer & Director

 

JOHN W. HENRY & COMPANY, INC By:   /s/ Kenneth Webster   Print Name: Kenneth
Webster

JM/sr